Janish v Sanchez (2019 NY Slip Op 05937)





Janish v Sanchez


2019 NY Slip Op 05937


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


707 CA 18-02029

[*1]SHERYL A. JANISH, AS EXECUTOR OF THE ESTATE OF NANCY RALSTON, DECEASED, PLAINTIFF-RESPONDENT,
vSHETOYA NISHAE SANCHEZ, ET AL., DEFENDANTS, AND VENTURE FORTHE, INC., DEFENDANT-APPELLANT. 


LEWANDOWSKI & ASSOCIATES, WEST SENECA (KIMBERLY M. THRUN OF COUNSEL), FOR DEFENDANT-APPELLANT.
BRENNA BOYCE PLLC, ROCHESTER (ROBERT L. BRENNA, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.) dated April 10, 2018. The order, among other things, denied the motion of defendant Venture Forthe, Inc., seeking dismissal of the complaint against it. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 14, 2019, and filed in the Monroe County Clerk's Office on July 2, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court